Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a Glass Plate structure for diaphragm used for speaker, microphone, ear phone and mobile phone. The independent claim 1, teaches “… the limitations of a glass sheet composite comprising a first glass sheet, a second sheet opposite the first glass sheet, and a liquid layer formed by sealing up a liquid between the first glass sheet and the second glass sheet… wherein the liquids of the liquid layers in the vibration areas have been hermetically sealed up by portioning parts that are formed at edges of the vibration areas, and define boundaries between the vibration areas.”  The independent Claim 11, identifies a uniquely distinct feature of “….wherein the glass sheet composite has a plurality of vibration areas that are independent of each other in a plan view, and wherein the wherein the liquid of the liquid layer in one of at least two adjacent vibration areas among said vibration areas and the liquid of the liquid layer in the other of the two adjacent vibration areas are in contact with each other in the partitioning part which defines a boundary between the two vibration areas, in a state of being mutually flowable.”  The independent Claim 17, identifies a uniquely distinct feature of “…a liquid layer formed by sealing up a liquid between the first glass sheet and the second sheet, wherein the glass sheet composite has a plurality of vibration areas that are independent of each other in a plan view, and wherein the liquid of the liquid layer in at least two of the vibration areas have different ingredient from each other.” The closest prior art to Akiyama Jun (WO2017175682A1) teaches the glass plate structure (reference numeral “10”) according to the present invention is preferably provided with at least a pair of glass plates so as to sandwich the liquid layer (reference numeral “16”) from both sides (FIG. 1). See at least page 5, [0003].  A sealing material (reference numeral “31”) can also be provided between the glass plate structure and the frame, and leakage of the liquid layer from the frame can be prevented ( thus the liquid between the glass plates is sealed by the sealing material 31, Figures 7b and 8. At least a part of the outer peripheral end surface of the glass plate structure may be sealed with a member that does not interfere with the vibration of the glass plate structure (FIG. 6). By installing one or more vibration elements or vibration detection elements (vibrators) on one or both sides of the glass plate constituting body, it can be used for vibration bodies such as speakers microphones and a vibration plate in which one or more vibration elements or vibration detection elements (vibrators) are installed on one side or both sides of a glass plate constituting body can also function as a speaker or a microphone. See at least page 10, [0006], page 9 [0007]. The prior art fails to anticipate or render the independent claims obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227. The examiner can normally be reached 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNITA JOSHI/Primary Examiner, Art Unit 2651